         Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 1 of 12



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Lickerish, Ltd.



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 LICKERISH, LTD.,

                         Plaintiff,

               v.                                       Case No.:

 HEARST MAGAZINE MEDIA, INC.,

                         Defendant.



                                 COMPLAINT AND JURY DEMAND

         The plaintiff Lickerish, Ltd. (“Plaintiff”), by its undersigned attorneys, Rath,

 Young and Pignatelli, P.C., for its complaint against defendant Hearst Magazine

 Media, Inc. (“Defendant”) alleges as follows:

                                      SUBSTANCE OF THE ACTION

         1.         This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106(1), 501 and willful violation of §1202 of the Digital Millennium Copyright Act.

         2.     Plaintiff seeks compensatory or statutory damages in an amount to be

 established at trial.
            Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 2 of 12



                                        PARTIES

        3.       Plaintiff is a limited company organized under the law of England with a

principal place of business at Suite 16, Lighterman House, Wharfdale Road, London

N19RY, England.

        4.       Upon information and belief, Defendant is a corporation registered in the

Commonwealth as a foreign business corporation organized under the laws of Delaware

with a principal place of business at 300 West 57th Street, New York, New York 10019.

                                 JURISDICTION AND VENUE

        5.       This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction),

and 28 U.S.C. § 1338 (a) (jurisdiction over copyright actions).

        6.       Personal jurisdiction over Defendant is proper. Defendant is conducting

business in and committing torts in this state, including without limitation Defendant’s

copyright infringement, which causes harm in the Commonwealth and this judicial district.

        7.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial

district.

                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Plaintiff’s Business

        8.       Plaintiff is a high-quality photographic syndication company that works to

together with photographs to provide images to various media companies. Through its

extensive library of pictures of celebrities and models taken by internationally renowned


                                                 2
        Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 3 of 12



photographers, Plaintiff has developed a large worldwide clientele and licenses its works for

professional applications including editorial, advertising, corporate and non-profit use.

       9.      Andrea Carter-Bowman is also a renowned professional fashion and celebrity

photographer. Her celebrated work has been published work in Vogue, ELLE, and Maire

Clair has been licensed by Disney, Loreal, and others.

       10.     Ms. Carter-Bowman is the sole creator of a series of photographic images of

the celebrity Charlotte “Lottie” Moss, including the image referenced as ACB_lottie_15-10-

11_0199_1CROP. The photographic image titled ACB_lottie_15-10-11_0199_1CROP is an

original work of authorship. Ms. Carter-Bowman is the sole owner of the copyrights in and to

the photographic image referenced as ACB_lottie_15-10-11_0199_1CROP.

       11.     Plaintiff is the exclusive licensee of the photographic image titled

ACB_lottie_15-10-11_0199_1CROP and is responsible for the exclusive administration,

publication and enforcement of the copyrights in and to the photographic image referenced as

ACB_lottie_15-10-11_0199_1CROP.

       12.     On November 22, 2011, on behalf of Ms. Carter-Bowman, Plaintiff obtained a

registration with the United States Copyright Office for the photographic image of Lottie

Moss referenced as ACB_lottie_15-10-11_0199_1CROP, Registration Number VA 1-798-

041.

       13.     Attached hereto as Exhibit A is a copy of the photographic image referenced

as ACB_lottie_15-10-11_0199_1CROP (hereinafter the “Copyrighted Work”). The

Copyrighted work typically include copyright management information to indicate the owner

of the work.




                                                3
        Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 4 of 12



       14.       A copy of the registration VA 1-798-041 from the United States Copyright

Office is attached hereto as Exhibit B.

B.     Defendant’s Unlawful Activities

       15.       Upon information and belief, Defendant owns and operates a number of

websites, including one located at the URL http://www.elle.com where it publishes articles

and high-quality photographic images to lure internet and profit from advertising revenue that

grows as its viewership grows.

       16.       Plaintiff discovered Defendant using, without authorization, Plaintiff’s

exclusive copyright in the copyrighted work. Plaintiff has discovered the Copyrighted Work

being reproduced, distributed, and publicly displayed at the websites located at the following

URLs (the “Infringing Websites”):

             •     https://hips.hearstapps.com/ell.h-

              cdn.co/assets/cm/15/11/640x426/5502769fdeefb_-_elle-36-kate-moss-turns-40-

              ix5eep-h.jpg

             •     http://www.elle.com/fashion/g5663/kate-moss-40th-birthday/

       17.       Screenshots from the Infringing Websites are attached hereto as Exhibit C.

       18.       Upon information and belief, the Infringing Websites are operated by

Defendant.

       19.       Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, and public display of the Copyrighted Work at the Infringing

Websites.

       20.       Having discovered one instance of infringement after the other, it is apparent

to Plaintiff that Defendant’s infringement of Plaintiff’s copyright is not innocuous nor


                                                 4
        Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 5 of 12



accidental but the result of a business model built on serial infringement. In its frenzy to

generate interests in its websites among consumers, Defendant takes high quality

photographic content belonging to others, such as that belonging to Plaintiff, without

attempting to obtain authorization because, upon information and belief, it makes more

business sense to Defendant to seek authorization only in the event it is caught in the act of

infringement. Defendant’s unauthorized reproduction, distribution, and public display of

Plaintiff’s Copyrighted Work are thus knowing and willful and in reckless disregard of

Plaintiff’s rights and should not be rewarded.

                              FIRST CLAIM FOR RELIEF
                             (Direct Copyright Infringement)

        21.     Plaintiff realleges the above paragraphs and incorporates them by reference as

if fully set forth herein.

        22.     The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright

laws.

        23.     As exclusive licensee, Plaintiff has sufficient rights, title and interest in and to

the copyrights in the Copyrighted Work to bring suit.

        24.     Upon information and belief, as a result of Plaintiff’s reproduction, distribution

and public display of the Copyrighted Work, Defendant had access to the Copyrighted Work

prior to Defendant’s use of the Copyrighted Work at the Infringing Websites.

        25.     By its actions, as alleged above, Defendant has infringed and violated

Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing,

distributing and publicly displaying the Copyrighted Work.



                                                  5
        Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 6 of 12



        26.     Upon information and belief, Defendant’s infringement of Plaintiff’s copyright

is willful and deliberate and Defendant has profited at the expense of Plaintiff.

        27.     As a direct and proximate result of Defendant’s infringement of Plaintiff’s

copyrights and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover its

actual damages resulting from Defendant’s uses of the Copyrighted Work without paying

license fees, in an amount to be proven at trial.

        28.     In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff

shall be entitled to recover damages based on a disgorgement of Defendant’s profits from the

infringement of the Copyrighted Work, which amounts will be proven at trial.

        29.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Copyrighted Work, or such

other amounts as may be proper under 17 U.S.C. § 504(c).

        30.     Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.

        31.     Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                 SECOND CLAIM FOR RELIEF
                              (Contributory Copyright Infringement)

        32.     Plaintiff realleges the above paragraphs and incorporates them by reference as

if fully set forth herein.



                                                    6
         Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 7 of 12



        33.    As an alternative theory to its direct infringement claim, in the event defendant

contends the infringing conduct described above is done by another, defendant had either

actual or constructive knowledge of the above-described infringements and either induced,

caused or materially contributed to the infringing conduct described above.

        34.    By its actions, as alleged above, Defendants’ foregoing acts of contributory

infringement violates Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C.

§501.

        35.    Upon information and belief, the foregoing acts of contributory infringement

of Plaintiff’s copyright are willful and deliberate and Defendant has profited at the expense of

Plaintiff.

        36.    As a direct and proximate result of Defendants’ contributory infringement of

Plaintiff’s exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover their

actual damages resulting from Defendants’ use of the Copyrighted Work without paying

license fees, in an amount to be proven at trial.

        37.    In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff

shall be entitled to recover damages based on a disgorgement of Defendants’ profits from

infringement of the Copyrighted Work, which amounts will be proven at trial.

        38.     In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Copyrighted Work, or such

other amounts as may be proper under 17 U.S.C. § 504(c).

        39.    Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.


                                                    7
        Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 8 of 12



        40.     Defendants’ conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                               THIRD CLAIM FOR RELIEF
                             (Vicarious Copyright Infringement)

        41.     Plaintiff realleges the above paragraphs and incorporates them by reference as

if fully set forth herein.

        42.     As an alternative theory to its infringement claims above, to the extent the

Defendant contends it did not directly infringe or contributorily infringe Plaintiff’s copyright,

Defendant had the right or ability to control the direct infringement described above.

        43.     As a result of Defendants’ right or ability to supervise the direct infringement

described above, Defendant could have prevented or stopped the direct infringement but did

not take any action to do so.

        44.     Defendant had a direct financial interest in the reproduction, distribution and

public display of the Copyrighted Work and Defendant benefitted from that direct

infringement.

        45.     As a direct and proximate result of Defendants’ vicarious infringement of

Plaintiff’s copyright and exclusive rights in the Copyrighted Work, Plaintiff is entitled to

recover their actual damages resulting from Defendants’ uses of the Copyrighted Work

without paying license fees, in an amount to be proven at trial.

        46.     In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff

shall be entitled to recover damages based on a disgorgement of Defendants’ profits from

infringement of the Copyrighted Work, which amounts will be proven at trial.

                                                 8
          Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 9 of 12



         47.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

 statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

 the infringing reproduction, distribution, and public display of the Copyrighted Work, or such

 other amounts as may be proper under 17 U.S.C. § 504(c).

         48.      Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

 to 17 U.S.C. § 505.

         49.      Defendants’ conduct has caused and any continued infringing conduct will

 continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

 adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

 injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                           FOURTH CLAIM FOR RELIEF
         (Violation Of The Digital Millennium Copyright Act, 17 U.S.C. § 1202)


         50.      Plaintiff realleges the above paragraphs and incorporates them by reference as

 if fully set forth herein.



        51.     The Copyrighted Work included digital copyright management information in

its metadata.

         52.      Upon information and belief, Defendant removed and/or altered copyright

 management information knowing or having reasonable grounds to know that such actions

 would conceal its infringement of Plaintiff’s copyright.

         53.      Upon information and belief, Defendant reproduced, distributed and publicly

displayed the Copyrighted Work with altered or removed copyright management information

in order to facilitate or conceal the infringement of Plaintiff’s copyrights.


                                                    9
            Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 10 of 12



            54.    Upon information and belief, Defendant’s acts in violation of the Digital

Millennium Copyright Act were and are willful.

            55.    By reason of the violations of the Digital Millennium Copyright Act

committed by Defendant, Plaintiff has sustained and will continue to sustain substantial

injuries.

            56.    Further irreparable harm is imminent as a result of Defendant’s conduct, and

Plaintiff is without an adequate remedy at law. Plaintiff is therefore entitled to an injunction,

in accordance with 17 U.S.C. § 1203(b), restraining Defendant, its officers, directors, agents,

employees, representatives, assigns, and all persons acting in concert with Defendant from

engaging in further violations of the Digital Millennium Copyright Act.

            57.    At its election, and in lieu of Defendants’ profits derived from their violations

of the Digital Millennium Copyright Act and Plaintiff’s actual damages, Plaintiff is entitled to

recover statutory damages in accordance with 17 U.S.C. § 1203(c)(3)(B).

            58.    Plaintiff is entitled to recover costs and attorneys’ fees in accordance with 17

U.S.C. § 1203(b)(4) and (5).

                                      PRAYER FOR RELIEF

            WHEREFORE, Plaintiff demands judgment as follows:


        1.        A declaration that Defendant has infringed Plaintiff’s copyright under the

copyright Act;

        2.        A declaration that such infringement is willful;

        3.        An accounting of all revenue earned by Defendant during the period in which it

reproduced, distributed or displayed the Copyrighted Work, or any portion or derivation of the

Copyrighted Work;

                                                   10
        Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 11 of 12




        4.       Awarding Plaintiff all gains, profits, property and advantages obtained or derived

by Defendant from its acts of copyright infringement or, in lieu thereof, should Plaintiff so elect,

such statutory damages as the Court shall deem proper, as provided in 17 U.S.C. §§ 504(c),

including damages for willful infringement of up to $150,000 for each instance of copyright

infringement;

        5.       Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future infringement;

        6.       Awarding Plaintiff its costs and disbursements incurred in this action, including

its reasonable attorneys’ fees, as provided in 17 U.S.C. § 505;

        7.       A declaration that Defendant has violated the Digital Millennium Copyright Act

by intentionally removing copyright management information and intentionally providing and

distributing false copyright management information to conceal infringement;

        8.       Awarding Plaintiff all gains, profits, property and advantages obtained or derived

by Defendant from its violations of the Digital Millennium Copyright Act or, in lieu thereof,

should Plaintiff so elect, such statutory damages as the Court shall deem proper, as provided in

1203(c)(3)(B), including damages up to $25,000 for each violation of the Digital Millennium

Copyright Act;

        9.       Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future willful infringement;

        10.      Awarding Plaintiff its costs and disbursements incurred in this action, including

its reasonable attorneys’ fees, as provided in 17 U.S.C. §§ 505 and 1203(b)(5);

        11.      Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

sums;

                                                 11
         Case 1:19-cv-10548-WGY Document 1 Filed 03/22/19 Page 12 of 12




        12.     Permanently enjoining Defendant, its employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

continuing to market, offer, sell, dispose of, license, lease, transfer, public display, advertise,

reproduce, develop or manufacture any works derived or copied from the Plaintiff’s Copyrighted

Work or to participate or assist in any such activity; and

        13.     For such other and further relief as the Court may deem just and proper.

                                          JURY DEMAND

        Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




 Dated: March 22, 2019
                                                 Respectfully submitted,



                                                 By: /s/ R. Terry Parker
                                                 R. Terry Parker, Esquire
                                                 RATH, YOUNG and PIGNATELLI, P.C.
                                                 120 Water Street, Second Floor
                                                 Boston, MA 02109
                                                 Telephone: (603) 226-2600
                                                 Email: rtp@rathlaw.com

                                                 Attorneys for Plaintiff
                                                 Lickerish Ltd.




                                                  12
